UNITED STATES DISTRICT COURT                             FILED
                                 FOR THE DISTRICT OF COLUMBIA
                                                                                          SEP -7 2011
                                                 )                                Clerk, U S DiSk:'
    Shawn Martin Finch,                          )                               Courts fo'r the D;;~~c~ Btankruptcy
                                                                                                         o COlumbIa
                                                 )
            Plaintiff,                           )
                                                 )
                    v.                           )               Civil Action No.     11 1bO ~
                                                 )
    Emmet G. Sullivan,                           )
                                                 )
            Defendant.                           )
                                                 )

                                      MEMORANDUM OPINION

            This matter is before the Court on review ofthe plaintiff's pro se complaint and

    application to proceed in forma pauperis. The application will be granted and the complaint will

    be dismissed pursuant to 28 U.S.c. § 1915(e)(2)(B)(ii) (requiring dismissal of a complaint upon

    a determination that the complaint, among other enumerated grounds, fails to state a claim upon

    which relief may be granted).

            The plaintiff is a District of Columbia resident. In the complaint captioned "Action

    Involves Discrimination," the plaintiff sues United States District Judge Emmet G. Sullivan of

    this Court for "dismissal of cases and denying a fair hearing." Complaint at 1. He seeks '"to have

    [d]ismissed cases reopened and trialed [sic]." Id. at 2. Judges are absolutely immune from

    lawsuits predicated, as here, on their official acts. Forrester v. White, 484 U.S. 219,225 (1988);

    Stump v. Sparkman, 435 U.S. 349,355-57 (1978); Sindram v. Suda, 986 F.2d 1459, 1460 (D.C.

    Cir. 1993). Therefore, this case will be dismissed. A separate Order accompanies this




                                                        kl5.!Hu-
    Memorandum Opinion.


                                                        'Ul1iteiStates District Judge
    Date:   /er-i:;L     3   ,2011
N                                                                                                                      3